           Case 1:20-cv-09501-CM Document 5 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIE SMITH,

                               Plaintiff,
                                                                    20-CV-9501 (CM)
                      -against-
                                                                 ORDER OF DISMISSAL
 COMMISSIONER CYNTHIA BRANN, et al.,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 17, 2020, the Court directed Plaintiff to either pay the $400.00

in fees that are required to file a civil action in this court or submit a completed request to

proceed in forma pauperis (IFP) application and prisoner authorization within thirty days.1 That

order specified that failure to comply would result in dismissal of the complaint. Plaintiff has not

paid the filing fees or filed an IFP application and prisoner authorization. Accordingly, the

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.




       1
          On December 1, 2020, the filing fees required to file a federal civil action increased to
$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiff’s action was
filed prior to December 1, 2020, the increased filing fees do not apply to this action.
          Case 1:20-cv-09501-CM Document 5 Filed 01/06/21 Page 2 of 2




Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   January 6, 2021
          New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge




                                               2
